         Case 1:19-cv-01010-APM Document 31 Filed 07/09/19 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


WILFRED MICHAEL STARK III

           Plaintiff,                                     Civil Action No. 19-1010

           v.

HEATHER SWIFT, et al.


           Defendants


      REPLY IN SUPPORT OF THE REPUBLICAN NATIONAL COMMITTEE,
      THE NATIONAL REPUBLICAN CONGRESSIONAL COMMITTEE, AND
         THE NATIONAL REPUBLICAN SENATORIAL COMMITTEE’S
    MOTION TO DISMISS THE COMPLAINT FOR FAILURE TO STATE A CLAIM

       Plaintiff Wilfred Michael Stark sticks to the same script in his untimely Response to the

Committee Defendants’ Motion to Dismiss: speculate that the legal and allegedly illegal responses

to his aggressive and “nakedly partisan” journalistic tactics are tied up in a shadowy conspiracy

against him, yet ignore the ample cause he gave his many political “enemies” to oppose him

independently. Response 4, 10, ECF 27 (entered July 3, 2019). 1 Thus, Plaintiff’s embellished

retelling of the Complaint’s conspiracy theory still makes no plausible allegation of an agreement

to defame him—the essence of his civil conspiracy charge.

       The Committee Defendants are named only in the civil conspiracy count, so the lack of

plausible conspiracy allegations warrants their dismissal from this lawsuit.       But Plaintiff’s



1
  This Court’s May 21, 2019 Order instructed Plaintiff to respond to the Committee Defendants’
Motion to Dismiss by June 21. ECF 23 (“If Plaintiff does not respond or does not ask for more
time on or before June 21, 2019, then the court may grant the Motions and dismiss Plaintiff’s
Complaint as to the above-named Defendants.”). Plaintiff did not request more time, and the
Clerk did not receive Plaintiff’s Response until six days after that deadline.
                                                1
         Case 1:19-cv-01010-APM Document 31 Filed 07/09/19 Page 2 of 6



Response ignores (and thus concedes) the other fatal defects in the Complaint. Among others, (1)

he does not plausibly allege any defamation, period; (2) he does not allege the sort of outrageous

conduct or severe emotional injury required to plead intentional infliction of emotional distress;

and (3) his claims are mostly time-barred. Thus, the Court should dismiss the RNC, NRSC, and

NRCC from the Complaint.

I.     The Court should not liberally construe Plaintiff’s claims or expand the allegations
       in the Complaint.

       Plaintiff’s Complaint should be dismissed like any other defective pleading filed by a

licensed attorney. See MTD 4-5. Plaintiff admits that he is a licensed attorney. Response 1.

Although Plaintiff asserts that he does not practice law, he does not dispute that he has the

necessary qualifications.

       On top of his own legal qualifications, Plaintiff insists that he will hire an attorney to litigate

this case if the Court denies the motions to dismiss. Response 2. But a party that strategically

delays hiring counsel until after the pleading stage should not be rewarded with a liberal

construction of the pleadings. Plaintiff’s claimed pro se status does not excuse the manifest flaws

in his Complaint and should not buy him a ticket to discovery against his avowed political

opponents.

       Plaintiff’s untimely Response also cannot expand the allegations in the pleadings. “It is

axiomatic that a complaint may not be amended by the briefs in opposition to a motion to dismiss.”

Coleman v. Pension Benefit Guaranty Corp., 94 F. Supp. 2d 18, 24 n.8 (D.D.C. 2000). So to the

extent that the factual statements in Plaintiff’s response exceed the allegations in his Complaint,

the Court should disregard them.

II.    Plaintiff concedes most of the grounds for dismissal by failing to contest them.

       On the merits, Plaintiff failed to address most of the Committee Defendants’ arguments for


                                                   2
            Case 1:19-cv-01010-APM Document 31 Filed 07/09/19 Page 3 of 6



dismissal. “[W]hen a plaintiff files a response to a motion to dismiss but fails to address certain

arguments made by the defendant, the court may treat those arguments as conceded, even when

the result is dismissal of the entire case.” Stephenson v. Cox, 223 F. Supp. 2d 119, 121 (D.D.C.

2002). Plaintiff thus concedes each of these points:

       1. Plaintiff, who has a self-described “reputation for regularly producing unassailable high-

          impact accountability journalism” (Response 3) is a public figure for purposes of this case

          and thus must allege actual malice to state a claim for defamation. MTD 8-10.

       2. The Complaint fails to plead any specific and actionable defamatory statements. MTD 10-

          12.

       3. The use of Plaintiff’s mugshot was not defamatory because it accurately represents

          Plaintiff’s arrest history and its use was not malicious. MTD 13.

       4. Plaintiff does not allege any “outrageous” conduct or the sort of severe emotional distress

          required for a claim of intentional infliction of emotional distress. MTD 14-16.

       5. Claims relating to conduct before March 15, 2018 are time-barred. MTD 16-17

Together, these undisputed points warrant the dismissal of all claims against the Committee

Defendants.

III.      Plaintiff’s Complaint and Response do not plausibly allege the agreement required
          for a civil conspiracy claim.

          The bulk of the Response is merely an extended recitation of the same factual assertions in

the Complaint, so there is still no plausible allegation that any of the Committee Defendants agreed

to join any conspiracy to defame Plaintiff. See MTD 5-8.

          Plaintiff’s Response all but admits he is speculating about an actual agreement between the

defendants. Rather than allege an actual agreement, Plaintiff insists that the events he described

would not occur without a conspiracy, and that there were instances “when one might presume


                                                   3
          Case 1:19-cv-01010-APM Document 31 Filed 07/09/19 Page 4 of 6



communications would be exchanged.” Response 12 (emphasis added). Plaintiff also alleges that

an unidentified politician told him that an unidentified committee had an agreement limiting

“harassment” on Capitol Hill, Response 8; other unidentified politicians “started asking Stark some

pointed questions,” Response 9; and one senator “disparag[ed] Stark’s employer” and “reported

Stark to the Capitol Police for merely asking questions,” id.

       But none of those allegations plausibly amount to any civil conspiracy to defame Plaintiff,

let alone one involving the RNC, the NRSC, or the NRCC. Under Bell Atlantic Corp. v. Twombly,

which concerned the pleading standard for conspiracies, a plaintiff must set forth “allegations

plausibly suggesting (not merely consistent with) agreement . . . [a] statement of parallel conduct,

even conduct consciously undertaken, needs some setting suggesting the agreement necessary to

make out a” conspiracy claim. 550 U.S. 544, 557 (2007). Even in the expanded telling of these

events, Plaintiff falls well short of this standard. Plaintiff admits that he was hired to be a “nakedly

partisan” operative whose job was to “facilitate [Republican officeholders’] career transition to K-

Street.” Response 4. Plaintiff boasts of his effectiveness in this role. No conspiracy is needed to

explain why Republicans and their aides would consider Plaintiff to be hostile to them and might

independently seek to lawfully minimize his ability to do them harm. See Response 8 (alleging

that the NRCC deployed “minders” to “warn members off engaging” with Plaintiff). Moreover,

even if fellow party-members discussed Plaintiff and his bad-faith reporting tactics, see Response

4-5, that does not come close to an agreement to defame him.

       In sum, Plaintiff’s allegations of conspiracy are no more plausible than the normal

operation of partisan politics. Plaintiff’s hostile style of reporting was meant to bring him into

conflict with many Republican candidates and officeholders. Response 4. The fact that he

succeeded in that goal does not permit Plaintiff to make a federal case. Allowing these flimsy



                                                   4
         Case 1:19-cv-01010-APM Document 31 Filed 07/09/19 Page 5 of 6



allegations to survive would invite all manner of activists into court to scour their political

opponents’ records. Such plaintiffs would likely find such a fishing expedition worth their while

whether or not it turns up any offenses against them.

                                         CONCLUSION

       For these reasons and those in their Motion to Dismiss, the Committee Defendants should

be dismissed because Plaintiff fails to state any claim against them.


Dated: July 9, 2019                            Respectfully submitted,

                                               /s/ Nathan R. Pittman
                                               Nathan R. Pittman
                                               MCGUIREWOODS LLP
                                               2001 K Street N.W.
                                               Washington, D.C. 20006
                                               (202) 857-2469
                                               npittman@mcguirewoods.com

                                               Brian D. Schmalzbach
                                               MCGUIREWOODS LLP
                                               800 E. Canal Street
                                               Richmond, Virginia 23219
                                               (804) 775-4746
                                               bschmalzbach@mcguirewoods.com

                                               Counsel for the Republican National Committee,
                                               the National Republican Congressional
                                               Committee, and the National Republican
                                               Senatorial Committee




                                                 5
          Case 1:19-cv-01010-APM Document 31 Filed 07/09/19 Page 6 of 6



                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 9, 2019, the foregoing was filed with the Clerk of this Court via

CM/ECF. All registered CM/ECF users will be served by the system. The foregoing was also

served by first class mail to:

        Wilfred Michael Stark III
        2135 Grayson Place
        Falls Church, VA 22043
        Plaintiff


                                               /s/ Nathan R. Pittman
                                                  Nathan R. Pittman
